Title: Thomas Jefferson to Thomas Cooper, 10 September 1814
From: Jefferson, Thomas
To: Cooper, Thomas


          Dear Sir  Monticello Sep. 10. 14.
          I regret much that I was so late in consulting you on the subject of the academy we wish to establish here. the progress of that business has obliged me to prepare and address to the President of the board of trustees, a plan for it’s organisation. I send you a copy of it with a broad margin, that, if your answer to mine of Aug. 25. be not on the way, you may be so good as to write your suggestions either in the margin or on a separate paper. we shall still be able to avail ourselves of them by way of amendments.
          Your letter of Aug. 17 is received. mr Ogilvie left us four days ago, on a tour of health, which is to terminate at N. York from whence he will take his passage to Britain to recieve livery and seisin of his new dignities and fortunes.
			 I am in the daily hope of seeing M. Correa, and the more
			 anxious as I must in two or three weeks commence a journey of long absence from home.
          A comparison of the conditions of Great Britain & the US. which is the subject of your letter of Aug. 17. would be an interesting theme indeed. to discuss it minutely and demonstratively would be far beyond the limits of a letter. I will give you therefore, in brief only, the result of my
			 reflections on the subject.I agree with you in your facts, and in many of your reflections. my conclusion is without doubt, as I am sure yours will
			 be, when the appeal to your sound judgment is
			 seriously made.The population of
			 England is composed of three descriptions of persons, (for those of minor note are too inconsiderable to affect a general estimate) these are 1. the Aristocracy, comprehending the Nobility, the
			 wealthy commoners, the high grades of priesthood, and the officers of government. 2. the laboring class. 3. the eleemosinary class, or paupers, who are about one fifth of the whole. the
			 Aristocracy,
			 which has the laws and government in their hands, have so managed them as to reduce the 3d description below the means of supporting life, even by labor; and to force the 2d whether employed in agriculture or the arts, to the maximum of labor which the construction of the human body can endure, & to the minimum of food, & of the meanest kind, which will
			 preserve it in life, and in strength sufficient to perform it’s functions. to obtain food enough, and clothing, not only their whole strength must be unremittingly exerted, but the utmost
			 dexterity
			 also which they can acquire; and those of great dexterity only can keep their ground; while those of less must sink into the class of paupers. nor is it manual dexterity alone, but the acutest
			 resources of the mind also which are impressed into this struggle for life; and such as have means a little above the rest, as the master workmen for instance, must strengthen themselves by
			 acquiring
			 as much of the  philosophy of their trade as will enable them to compete with their rivals, & keep themselves above ground. hence the industry & manual dexterity of their journeymen & day-laborers, and the
			 science of their master-workmen keep them in the foremost ranks of competition with those of other nations,  and the less dexterous individuals, falling into the eleemosinary ranks furnish materials for armies & navies to defend their country, exercise piracy on the ocean, and carry conflagration,
			 plunder and devastation on the shores of all those who endeavor to withstand their aggressions. a society thus constituted possesses certainly the means of defence. but what does it defend? the
			 pauperism of the lowest class, the abject oppression of the laboring, and the luxury, the riot, the domination, & the vicious happiness of the Aristocracy. in their hands, the
			 paupers are
			 used as
			 tools to maintain their own wretchedness, and to keep down the laboring portion by shooting them whenever the desperation produced by the cravings of their stomachs drives them into riots. such
			 is
			 the happiness of scientific England: now let us see the American side of the medal.
          And, first, we have no Paupers. the old and crippled among us, who possess nothing and have no families to take care of them, being too few to merit notice as a separate section of society, or to affect a general estimate. the great mass of our population is of laborers; our rich, who can live without labor, either manual or professional, being few, and of moderate wealth. most of the laboring class possess property, cultivate their own lands, have families, and from the demand for their labor are enabled to exact from the rich and the competent such prices as enable them to be fed abundantly, clothed above meer decency, to labor moderately and raise their families. they are not driven to the ultimate resources of dexterity and skill, because their wares will sell, altho’ not quite so nice as those of England. the wealthy, on the other hand, and those at their ease, know nothing of what the Europeans call Luxury. they have only somewhat more of the comforts & decencies of life than those who
			 furnish them. can any condition of society be more desirable than this?Nor in the class of laborers do I
			 mean to withold from the comparison that
			 portion whose color has condemned them, in
			 certain
			 parts of our Union, to a subjection to the will of others. even these are better fed in these states, warmer clothed, & labor less than the journeymen or day laborers of England. they have the comfort too of numerous families, in the midst of whom they live, without want, or the fear of it; a solace which few of the laborers of England possess. they are subject, it is true, to bodily coercion: but are not the hundreds of thousands of British soldiers & seamen subject to the same, without seeing, at the end of their
			 career, & when age & accident shall have rendered them unequal to labor, the certainty, which the other has, that he will never want? and has not the British seaman, as much as the
			 African
			 been reduced to this bondage by force, in flagrant violation of his own consent, and of his natural right in his own person? and with the laborers of England generally, does not the moral coercion of want subject their will as despotically to that of their employer, as the physical constraint does the soldier, the seaman or the slave? but do not mistake me. I
			 am not advocating slavery. I am not justifying the wrongs we have committed on a foreign people, by the example of another nation committing equal wrongs on their own subjects. on
			 the contrary
			 there
			 is nothing I would not sacrifice to a practicable plan of abolishing every vestige of this moral and political depravity. but I am at present comparing the condition & degree of suffering to
			 which oppression has reduced the man of one color, with the condition and degree of suffering to which oppression has reduced the man of another color; equally condemning both. now let us compute
			 by
			 numbers the sum of happiness of the two countries. in England, happiness is the lot of the Aristocracy only; and what proportion they bear to the laborers & paupers you know better than I do. were I to guess that they are 4. in every hundred, then
			 the happiness of the nation would be to it’s misery as 1. to 25.in the US. it is as 8. millions to Zero, or as all to none.But it is said they possess the
			 means of defence, and that we do not. how so? are we not men?—yes; but our men are so happy at home that they will not hire themselves to be shot at for a shilling a day. hence we can have no standing armies for defence, because we have no
			 paupers to furnish them the materials. the Greeks and Romans had no standing armies, yet they defended themselves. the Greeks by their laws, and the Romans by the spirit of their people, took care to put into the
			 hands of their rulers no such engine of oppression, as a standing army. their system was to make every man a soldier, & oblige him to repair to the standard of his country, whenever that was
			 reared. this made them invincible; and the same remedy will make us so. in the beginning of our government we were willing to introduce the least coercion possible on the will of the citizen.
			 hence a
			 system of military duty was established too indulgent to his indolence. this is the first opportunity we have had of trying it. and it has compleatly failed: an issue foreseen by many, and for
			 which
			 remedies have been proposed.
			 that of classing the militia according to age, and allotting each age to the particular kind of service to which it was competent, was proposed to Congress in 1805. and subsequently; and, on the last trial, was lost, I believe, by a single vote only. had it prevailed, what has now happened would not have happened. instead of burning our Capitol, we should have possessed theirs in Montreal and Quebec. we must now adopt it, & all will be safe. we had in
			 the US. in 1805. in round numbers, of free able bodied men,
          
            
              
              120,000.
              of the ages of
              18. to 21. inclusive.
            
            
              
              200,000.
              of
              22. to 26.
            
            
              
              200,000
              
              27. to 35.
            
            
              
              200,000
              
              35. to 45.
            
            
              in all
              720,000
              of
              18. to 45.
            
          
          
          with this force properly classed, organised, trained, armed and subject to tours of a year of military duty, we have no more to fear for the defence of our country than those who have the resources of despotism and pauperism.
          But, you will say, we have been devastated in the meantime. true. some of our public buildings have been burnt, and some scores of individuals on the tide waters have lost their moveable property and their houses. I pity them; and execrate the barbarians who delight in unavailing mischief. but these individuals have their lands and their hands left. they are not paupers. they have still better means of subsistence than ²⁴⁄₂₅ of the people of England. again, the English have burnt our Capitol and President’s house by means of their
			 force. we can burn their St James’s and St Paul’s, by means of our money, offered to their own incendiaries, of whom there are thousands in London who would do it rather than starve.—but it is against the laws of civilised warfare to employ secret incendiaries.—is it not equally  agai so to destroy the works of art by armed incendiaries? Bonaparte, possessed at times of almost every capital of Europe, with all his despotism & power, injured no monument of art. if a nation, breaking thro’ all the restraints of civilised character,
			 uses it’s means of destruction (power, for example) without distinction of objects, may we not use our means (our money and their pauperism) to retaliate their barbarous ravages? are we obliged to use, for resistance, exactly the weapons chosen by them for aggression?
			 when they destroyed Copenhagen by superior force, against all the laws of god and man, would it have been unjustifiable for the Danes to have destroyed their ships by torpedoes? clearly not. and they and we should now be
			 justifiable in the conflagration of St James’s and St Paul’s. and if we do not carry it into execution, it is because we think it more moral and more honorable to set a good example, than follow a bad one.
          So much for the happiness of the people of England, and the morality of their government, in comparison with the happiness & the morality of America.—let us pass to another subject.
          The Crisis then of the abuses of banking is arrived. the banks have pronounced their own sentence of death. between 2. and 300. millions of Dollars of their promisory notes are in the hands of the people, for solid produce & property sold, and they formally declare they will not pay them. this is an act of bankruptcy of course, and will be so pronounced by any court before which it shall be brought. but cui bono? the law can only uncover their insolvency, by opening to it’s suitors their empty vaults. thus by the dupery of our citizens, and tame acquiescence of our legislators, the nation is plundered of 2. or 300. millions of Dollars, treble the amount of debt contracted in the revolutionary war, and which, instead of redeeming our liberty, has been expended on sumptuous houses, carriages & dinners. a fearful tax! if equalised on all: but overwhelming and convulsive by it’s partial fall. the crush will be tremendous; very different from that brought on by our paper money. that rose &  fell so gradually that it kept all on their guard, and affected severely only early or long-winded contracts. here the contract of yesterday crushes in an instant the one or the other party. the banks stopping payment suddenly, all their mercantile and city debtors do the same, and all in short except those in the country, who, possessing property, will be good in the end. but this resource will not enable them to pay a cent in the Dollar. from the establishment of the United states bank to this day I have preached against this system, but have been sensible no cure could be hoped but in the catastrophe now happening. the remedy was to let the banks drop gradatim, at the expiration of their charters, and for the state governments to relinquish the power of establishing others. this would not, as it should not, have given the power of establishing them to Congress. but Congress could then have issued treasury notes payable within a fixed period, and funded on a specific tax, the proceeds of which, as they came in, should be exchangable for the notes of that particular emission only. this depended, it is true, on the will of the state legislatures, and would have brought on us the phalanx of paper-interest. but that interest is now defunct. their gossimer castles are dissolved, and they can no longer impede and over-awe the salutary measures of the government. their paper was recieved on a belief that it was cash on demand. themselves have declared it was nothing: and such scenes are now to take place as will open the eyes of credulity, and of insanity itself, to the dangers of a paper medium abandoned to the discretion of avarice and of swindlers. it is impossible not to deplore our past follies, and their present consequences: but let them at least be warnings against like follies in future. the banks have discontinued themselves. we are now without any medium; and necessity, as well as patriotism and confidence, will make us all eager to recieve treasury notes, if bottomed on specific taxes. Congress may now borrow of the public and without interest, all the money they may want, to the amount of a competent circulation, by merely issuing their own promisory notes, of proper denominations for the larger purposes of circulation, but not for the small. leave that door open for the entrance of metallic money. and, to give readier credit to their bills, without obliging themselves to give cash for them on demand, let their Collectors be instructed to do so, when they have cash, thus, in some measure, performing the functions of a bank, as to their own notes. Providence seems indeed, by a special dispensation to have put down for us, without a struggle, that very paper enemy which the interests of our citizens long since required ourselves to put down, at whatever risk. the work is done. the moment is pregnant with futurity; and if not siesed at once by Congress, I know not on what shoal our bark is next to be stranded. the state legislatures should be immediately urged to relinquish the right of establishing banks of discount. most of them will comply, on patriotic principles, under the convictions of the moment; and the non-complying may be crouded into concurrence by legitimate devices.—Vale, et me, ut amaris, ama.
          Th:
            Jefferson
        